Citation Nr: 1309724	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-19 289	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for atopic dermatitis.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of right ankle injury.

3.  Entitlement to service connection for residuals of right ankle injury.

4.  Entitlement to an initial rating higher than 10 percent for hepatitis C.

5.  Entitlement to an initial rating higher than 70 percent for adjustment disorder with depressed mood and posttraumatic stress disorder.  

6.  Entitlement to an initial rating higher than 10 percent for tendonitis of the right shoulder disability.  

7.  Whether the severance of service connection of a right shoulder disability is proper. 

8.  Entitlement to an earlier effective date for the grant of service connection for fibromyalgia (generalized arthralgia or musculoskeletal) and for an initial rating higher than 20 percent. 

9.   Entitlement to an earlier effective date for the grant of service connection for hepatitis C.

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2009, in April 2010, and in August 2012, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the rating decision in April 2010, the RO granted service connection for adjustment disorder and assigned an initial rating of 50 percent disabling.  While on appeal, in a rating decision in August 2012, the RO amended the grant of service connection to include posttraumatic stress disorder and increased the rating to 70 percent, effective from the date of receipt of the claim in February 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue of a higher rating for an adjustment disorder with posttraumatic stress disorder remains in appellate status.

In a rating decision in August 2012, the RO severed service connection of a right shoulder disability, granted service connection for fibromyalgia (generalized arthralgia or musculoskeletal) and assigned an initial rating of 20 percent, and granted an earlier effective date for the grant of service connection for hepatitis C.


The Veteran then filed a notice of disagreement to the rating decision in August 2012 and as the RO has not had the opportunity to issue either a statement of the case or supplemental statement of the case, addressing the severance of service connection for a right shoulder disability and the claims for earlier effective dates for the grants of service connection for fibromyalgia and for hepatitis C the claims are remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The claim for increase for an initial rating higher than 10 percent for a right shoulder disability is deferred until the question of severance of service connection is finally adjudicated. 

In September 2012, the Veteran notified VA of her representation by a private attorney.  In December 2012, VA notified the Veteran that the private attorney was not accredited to represent Veterans before VA and therefore the Board could not recognize him as her representative.  38 C.F.R. § 14.629.  The Veteran did not respond or appoint another power of attorney, and the case is proceeding with the Veteran acting pro se. 

FINDINGS OF FACT

1.  In a decision in January 2008, the Board denied service connection for atopic dermatitis; after the Veteran was notified of the adverse determination and of her procedural and appellate rights, she did not appeal the decision.

2.  The additional evidence presented since the Board's decision in January 2008 is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim for service connection for atopic dermatitis.

3.  In a rating decision in September 1981, the RO denied service connection for bilateral ankle injury; after the Veteran was notified of the adverse determination and of her procedural and appellate rights, she did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.





4.  The additional evidence presented since the RO's decision in September 1981 is not cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of right ankle injury.  

5.  A chronic right ankle disability was not affirmatively shown to have been present in service, and a chronic right ankle disability, first diagnosed after service, is otherwise unrelated to an injury, disease, or event in service. 

6.  Prior to August 2, 2006, hepatitis C was manifested by daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.   

7.  For the appeal period from August 2, 2006, hepatitis C has been manifested by fatigue and some arthralgia and had not during the appeals period from August 2, 2006, approximated daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, and the Veteran had not during this period suffered incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least two weeks during the any 12-month period.

8.  Adjustment disorder with depressed mood and posttraumatic stress disorder associated with Hepatitis C has not been shown to be productive of total occupational and social impairment at any time in the initial appeal period.






CONCLUSIONS OF LAW

1.  The Board decision in January 2008, denying service connection for atopic dermatitis, is final.  38 U.S.C.A. § 7104(a) and (b) (West 2002).


2.  As new and material evidence has not been presented, the claim of service connection for atopic dermatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2012); 38C.F.R. § 3.156 (2012). 

3.  The rating decision in September 1981 by the RO, denying service connection for a bilateral ankle injury, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(b) (2012).

4.  New and material evidence has been presented to reopen the claim of service connection for residuals of right ankle injury.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

5.  Residuals of right ankle injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.303 (2012). 

6.  The criteria for an initial rating of 40 percent, but no higher, for hepatitis C, prior to August 2, 2006, have been met, and the criteria for a rating of 10 percent, but no higher, from August 2, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 (2012).

7.  The criteria for an initial rating higher than 70 percent for adjustment disorder with depressed mood and posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2012).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify


Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: any information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim to reopen previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).



On the applications to reopen the claims of service connection for a right ankle injury and for atopic dermatitis, the RO provided pre-adjudication VCAA notice by letters in July 2005, June 2008, July 2008, March 2009, and April 2010.  The Veteran was notified that new and material evidence was needed to reopen the claims, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reasons the claims were previously denied, that is, atopic dermatitis was denied because the condition was not aggravated by service, and a right ankle injury was denied as nto shown.  

The Veteran was notified of the type of evidence needed to substantiate the underlying claims for service connection on a direct basis, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

On the initial rating claims, the RO provided pre-adjudication VCAA notice by letters, dated in July 2005 and March 2009, on the underlying claims of service connection.  Where, as here, the claims of service connection have been granted and the initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Dingess at 473.




The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records, and private medical records.   

The Veteran was afforded VA examinations in April 2006 (liver), March 2010 (liver), April 2010 (PTSD), and in March 2012 for the liver, skin, right ankle, and PTSD.  As the reports of the VA examinations were based on consideration of the pertinent medical history and objective examination and described the disabilities in sufficient detail so that the Board decision on rating the disabilities were a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  





The Veteran had been afforded VA examinations in November 2010 for skin and liver, but the RO found the examinations inadequate as the Veteran worked in the same medical facility were the examinations were conducted.

Also, the Veteran has not contended and the record does not show a material change in the disabilities since the Veteran was last examined to warrant reexaminations under 38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Whether or not the RO reopened claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claims to reopen were received in 2008 and 2010, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 




New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Atopic Dermatitis

In the rating decision in September 1981, the RO denied service connection for atopic dermatitis, finding that the atopic dermatitis pre-existed service and while it was treated throughout service, there was no evidence of aggravation.  The evidence of record at the time of this rating decision in September 1981 consisted of incomplete service treatment records and a July 1981 VA examination.  The Veteran did not appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In July 1993, the Veteran submitted a claim seeking service connection for atopic dermatitis.  



The RO denied service connection in a February 1994 rating decision on the merits after considering newly received service treatment records, in particular the Physical Evaluation Board Proceedings whereby the Veteran was separated from service for atopic dermatitis, the Veteran's testimony and statements acknowledging that she had atopic dermatitis prior to service, which she declared on enlistment, but was still allowed to enlist, the Veteran's description of the in-service treatment, the post-service private treatment records, and a VA examination in October 1993.  The RO found the atopic dermatitis existed prior to service and was not aggravated by service.  The Veteran disagreed with the rating decision and in February 1995, the RO issued a statement of the case.  The Veteran did not perfect her appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In November 1996 the Veteran submitted another claim, which was denied in a November 1996 rating decision.  The Veteran disagreed and perfected her appeal to the Board.  

In a July 1998 decision, the Board denied service connection for atopic dermatitis, finding that new and material evidence had not been submitted.  The Board considered a statement by a treating private physician, Dr. Farque, dated November 1996, lay statements by the Veteran, and testimony of the Veteran in February 1997.  The Board found that new and material evidence had not been submitted, because the Veteran had atopic dermatitis prior to service, during service, and post-service all facts established in the record.  While there was evidence of record she experienced flare-ups of the disability r while in service, the flare-ups did not constitute a permanent worsening of the underlying condition.  Further, Dr. Farque's November 1996 statement indicated that the dermatitis had worsened after separation from service, which was not evidence the atopic dermatitis had worsened during service.  While the Veteran requested reconsideration of the Board's July 1998 decision, the motion was denied in November 1998.  The Veteran then claimed the Board's July 1998 decision had clear and unmistakable error.  




The motion was denied in the Board's February 2000 decision.  By operation of law, the Board's decision was final based on the evidence then of record.  38 U.S.C.A. § 7104.  

In 2005 the Veteran submitted a claim again seeking service connection for atopic dermatitis.  Following the RO's December 2005 rating decision which denied service connection after finding new and material evidence had not been submitted, the Veteran appealed and perfected her appeal to the Board.  In a January 2008 decision, the Board denied service connection for atopic dermatitis, finding that new and material evidence had not been submitted.  The Board considered a May 1996 statement by Dr. Farque that described her disability, post-service treatment and general exacerbations, lay statements by the Veteran, VA treatment reports that dated from 2000 to 2006 that included clinical evaluations, the Veteran's testimony before the Decision Review Officer in March 2006, during which she reported her daily duties working in maintenance for service vehicles, private treatment records from 1977 to 1979 that pre-dated service, noting rashes, and the Veteran's testimony in August 2007 before a Veterans Law Judge. 

In January 2008 the Board denied reopening the claim as the evidence was not and material.  The Veteran did not appeal.  By operation of law, the Board's decision was final based on the evidence then of record.  38 U.S.C.A. § 7104.   

In June 2008 the Veteran submitted the claim seeking service connection for atopic dermatitis that is now pending before the Board.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the atopic dermatitis, that the Veteran acknowledged existed prior to service, throughout service, and following service, had not been permanently worsened in service.  




Evidence submitted after the Board's January 2008 decision consists of lay statements by the Veteran, VA treatment records through 2012 that included February 2011 and December 2011 clinical evaluations noting no evidence of atopic dermatitis during the examinations, and a March 2012 VA skin examination afforded to the Veteran at another VA facility than the one in which she was employed.  

The March 2012 examination included a review of the claims file and the examiner noted the Veteran's reports of her duties in service and the chemicals and irritants she was thereby exposed to in service.  The VA examiner noted that day of the examination the Veteran had clear skin and he could not finds signs of rash; therefore, while her atopic dermatitis had not been aggravated by her service while in service, following her separation after little more than one year, it was unlikely she had ongoing or aggravated atopic dermatitis until the current day, because of the limited time in service and on the day of the examination her skin was clear.   

As the evidence submitted after the Board's January 2008 decision does not suggest that the Veteran's atopic dermatitis was permanently worsened in service, the evidence does not relate to an unestablished fact necessary to substantiate the claim and the evidence is not new and material under 38 C.F.R. 
§ 3.156.  

The VA records, pertaining to current treatment, are redundant and duplicative of years of treatment already considered by the Board in the 2008 decision.  The many statements of the Veteran's contentions and reports that she worked in the motor pool and as a driver and so was exposed to chemicals and irritants were duplicative of statements made by the Veteran throughout the prosecution of her claim.  Therefore, this evidence was not new.  Finally, the opinion of the VA examiner 
does not relate to an unestablished fact necessary to substantiate the claim, namely, aggravation of a pre-existing condition.  




As the additional evidence submitted after the January 2008 Board decision is not new and material, the claim of service connection for atopic dermatitis is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Residuals of Right Ankle Injury

In May 1981 the Veteran submitted a claim seeking service connection for her ankles.  In July 1981 she was afforded a VA general examination which found tendonitis of the left ankle and that included an x-ray study of both ankles which was read to be normal.  After reviewing the service treatment records, the RO denied service connection for bilateral ankle injury in a September 1981 rating decision.  The RO found that bilateral ankle injury was not shown in the service treatment records and both ankles were asymptomatic on VA examination.  The Veteran did not appeal.  By operation of law, the September 1981 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b).

In April 2010 the Veteran submitted the current claim seeking service connection for the residuals of trauma to the right ankle.  In the September 2010 rating decision now pending before the Board, the RO denied the claim.  The Veteran appealed and perfected her claim.  

Evidence submitted since the September 1981 rating decision consists of VA treatment records, lay statements, and a March 2012 VA joints examination during which the Veteran reported during service she experienced repeated twisting injuries to her right ankle.  The VA examiner assessed chronic ankle sprain.  

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  



The claim was previously denied because there was no evidence of injury to the right ankle found in service and the post-service VA examination had reached no assessment of a current right ankle disability.  

The additional evidence presented since the rating decision in September 1981 consists of a report by the Veteran of right ankle injury in service and a current assessment of a right ankle sprain.  The evidence is new and material because it relates to unestablished facts necessary to substantiate the claim and the claim of service connection is reopened.  

As the RO also reopened the claim and then decided the claim on the merits, the Board in proceeding with a merits determination. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131 (peacetime service).   

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131, as implemented in 38 C.F.R. § 3.303.






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  
38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Service Connection for Residuals of Right Ankle Injury

The service treatment records show that in April 1980 the Veteran complained of tenderness and swelling around the ankles.  The pertinent finding was normal right ankle and no abnormality was assessed.  Aspirin, hot soaks, and tennis shoes were recommended.  

The remainder of the service treatment records, including the medical assessment prior to separation from service, contain no further complaint, finding, history, treatment, or diagnosis of a right ankle abnormality.  The January 1981 Report of Medical History included the negative response by the Veteran to the questions of whether she had lameness or foot trouble.  The January 1981 Report of Physical Examination for separation found the feet and lower extremities clinically normal.  There was no objective evidence of residuals of a right foot injury in service.   


After separation from service, on VA examination in July 1981, the x-ray study of the right ankle found a normal ankle.  The objective examination of the right ankle, together with the left ankle, found no tenderness, swelling, or pain.  

VA records show that in March 2006 for evaluation for physical therapy for diffuse arthritis there were no abnormalities of the ankles.  

In June 2011, X-rays showed no boney abnormality and the ankle mortise was normal.  The impression was of a normal right ankle.  

In March 2012, on VA examination, the VA examiner stated that the Veteran's file had been reviewed.  The VA examiner noted that X-rays of the right ankle were normal and that there was no specific injury to the right ankle in service, although the Veteran stated that she experienced repetitive twisting injuries during training.  The objective examination did not reveal any instability, and the pain was associated with right ankle sprain and it was less likely than not that her current condition was related to service 30 years previously. 

Analysis 

Because a sprain is not a chronic disease enumerated in the regulation listing named chronic diseases, 38 C.F.R. § 3.309(a), the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 2011-7184, WL 628429 (Fed. Cir. Feb. 21, 2013) (continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)). 





Although chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, service connection may still be established for a disability initially diagnosed after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability as incurred in service.

To the extent the Veteran associates right ankle pain to service, the Veteran as a lay person may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the Veteran is employed, as a clerk, in the radiology section of a VA medical center and in her August 2011 statement she indicated she had "some" medical training, she has had some level of exposure to medical matters, however, no factual foundation has been established to show that the Veteran's medical education, training, and experience otherwise qualified her to diagnose an orthopedic disability.  





The Veteran has not claimed that she has specialized education, training, and experience to diagnose an orthopedic disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (though medically trained as a nurse, the witness had no special knowledge, regarding the medical specialty, cardiology, was not probative evidence).  

Nevertheless the Veteran as a lay person is competent to describe symptoms of pain and swelling, but a right ankle disability, resulting for a sprain, is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As the presence or diagnosis of a right ankle disability cannot be made by the Veteran as a lay person based own personal observation as such a complex, internal disability cannot be perceived through the use of the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  And as previously discussed no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a right ankle disability. 

For these reasons, the Veteran lay statements are not competent lay evidence on the question of the presence of a right ankle disability since service or currently, and the Veteran's lay statements and testimony are excluded, that is, not to be considered as evidence favorable to the claim. 

Further, as the Veteran denied in the January 1981 Report of Medical History a history of foot trouble or lameness, the Board finds her general statements suggesting right ankle pain symptoms in service and since service are not credible.  


Based on the evidence, residuals of right ankle injury, currently assessed as chronic right ankle strain, is not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  Although the Veteran is competent to describe and has stated that she experienced right ankle pain in service, the only reference to an ankle injury in service was for treatment of the left ankle and a complaint of bilateral ankle swelling and tenderness and the right ankle within normal limits with no subsequent complaint or treatment.  

The Veteran as layperson is competent to describe symptoms she experienced, such as right ankle pain.  The record does not show and the Veteran has not asserted that she has specialized education, training, or experience to diagnose a disability of the ankles or to express an opinion on a causal relationship between the present ankle disability and an injury or event in service.  The only medical evidence as to the etiology of the current chronic right ankle strain is the March 2012 VA examiner's opinion that the current chronic strain was less likely than not related to service of 30 years ago.  There is no contradictory medical opinion.  

In light of these considerations, the preponderance of the evidence is against the claim of service connection for residuals of right ankle injury and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Rating for Hepatitis C

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.

Hepatitis C is rated under Diagnostic Code (DC) 7354.  Under DC 7354, hepatitis with near-constant debilitating symptoms, (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, is rated 100 percent. 

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60 percent. 

Daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period is rated 40 percent. 

Daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period is rated 20 percent. 


Intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period is rated 10 percent. 

Nonsymptomatic hepatitis is rated 0 percent or noncompensable. 

Complications, such as cirrhosis or malignancy of the liver, are rated under an appropriate diagnostic code, but not based on the same signs and symptoms as the basis for the rating under DC 7354. 

For the purpose of evaluating hepatitis C under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 U.S.C.A. § 4.114, DC 7354.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 3.102. 

The Veteran perfected an appeal to the Board for an initial rating higher than 10 percent, effective from June 2008.  In a rating decision in August 2012, the RO granted an earlier effective date of July 25, 2005, for service-connected hepatitis C and assigned the 10 percent rating, effective from July 25, 2005.  Therefore, the initial rating period covers the period from July 25, 2005, and currently.

In July 2005, the Veteran was to begin interferon and ribavirin therapy to treat hepatitis C.  The therapy consisted of daily medication that began in September 2005.  

In April 2006, while undergoing the interferon treatment, the Veteran was afforded a VA examination.  The VA examiner noted the daily ribavirin in addition to weekly injections.  


The Veteran's symptoms were generalized aching, diarrhea, vomiting, poor appetite, four to seven pound weight loss, intermittent right upper quadrant pain, fatigue and insomnia.  The most recent liver function studies had returned to normal and the PCR was now negative and her viral load had markedly decreased.  Upon examination, there was no hepatomegaly or tenderness.  There was no splenogemaly or ascites. 
 
The Veteran continued the regular treatment until May 2006, when she stopped the interferon therapy in week 34 on May 31, 2006, due to interferon-induced depression.  

On June 5, 2006, after her cessation of the interferon therapy, the Veteran was admitted for three days to stabilize her interferon-induced depression.  She was discharged on June 9, 2006.  A liver follow-up evaluation on June 14, 2006, noted she had had 12 weeks of no HCV RNA detected.  

On August 2, 2006, the Veteran had a liver follow-up evaluation.  The clinician noted the discontinuation of the therapy after 34 weeks on May 31, 2006, prematurely due to treatment-induced depression and anger.  

The Veteran had been an inpatient for three days and was then discharged, and that she was now followed by mental health.  Her depression was stable and she denied gastrointestinal complaints.  Her insomnia had improved and her appetite was better.  She had developed treatment induced anemia and had since recovered.  She was directed to return in six months for an evaluation.  

The Board finds that the Veteran's symptoms more nearly approximated the criteria of a 40 percent rating for the initial appeal period prior to August 2, 2006, though there were no clinical findings of hepatomegaly, because the Veteran was undergoing a daily and weekly medication regimen of e interferon therapy.  She regularly complained of daily fatigue and malaise, though not anorexia, and minor weight loss was noted.  


Also during the period she was treated for interferon-induced depression.  The Board concludes that an initial rating of 40 percent is warranted from the effective date of the grant of service connection, July 25, 2005, until the August 2, 2006, when the Veteran denied gastrointestinal complaints and reported her insomnia was much improved.  

For the initial appeal period from July 25, 2005, to August 2, 2006, the Board finds the Veteran's symptoms did not nearly approximate the rating criteria for 60 percent.  While the Veteran had recovered from anemia, there was no finding of anorexia or substantial weight loss or any other indication of malnutrition and hepatomegaly.  Further, while the Veteran had regular fatigue, there were no symptoms of incapacitating episodes having a total duration of at least six weeks during the previous 12-month period, but not occurring constantly.  While the Veteran missed work, she did maintain full-time employment.  

For the remainder of the appeal period from August 2, 2006, the current 10 percent disability rating, and no higher, remains appropriate.  

The Veteran underwent her six-month evaluation in November 2006.  The clinician noted that her treatment had ended after 34 weeks in May 2006.  The Veteran complained of occasional post-therapy side effects, otherwise, she was doing well.  Her weight was 143.7 pounds, which the Board observes was an increase from her weight on June 5, 2006, upon admission of 141 pounds.  Her LTF's were normal and she was scheduled to return in 6 months for another evaluation.  In November 2007 on a mental health evaluation it was noted that the hepatitis C viral load test was negative and had been negative for nearly two years.  

In March 2010 on VA, the VA examiner noted that the Veteran's white blood count and complete blood count did not show anemia.  The hepatitis C test had returned no HCV RNA.  Her last liver test was normal and a MRI in December 2009 showed mild cirrhotic changes that were stable.  



The Veteran complained of some fatigue and malaise, but no nausea, vomiting, or anorexia.  There were no incapacitating episodes.  While she had some right shoulder pain, she denied right upper quadrant pain.  Her weight was stable.  She took medications and had no evidence of liver malignancy or jaundice.  The abdomen was soft and the liver was not palpable.  

In May 2011, the Veteran had another follow-up.  It was noted that the MRI study had suggested cirrhosis, but there were no symptoms of decomposition.  The LFTs were normal.  There were negative complaints relative to gastrointestinal symptoms, though she did complain of fibromyalgia or arthritic symptoms.  Since then service connection has been granted for fibromyalgia to include generalized arthralgia.  

In December 2011, the laboratory results and imaging studies were normal and not suggestive of cirrhosis.  The VA clinician stated that the prior liver damage by biopsy in 2000 was likely resolved with her treatment.  

In March 2012 the Veteran was afforded a VA examination.  The VA examiner noted that continuous medication was not required to control hepatitis.  

The VA examiner found no signs or symptoms attributable to chronic liver disease and that the Veteran had not had any incapacitating episodes in the previous 12 months.  The VA examiner stated that the Veteran had no pallor and no palpable hepatosplenomegaly and that her liver disease did not have an impact on her ability to work.  

The record for the appeal period from August 2, 2006 shows that the Veteran complained of fatigue and some arthralgia, but not anorexia.  






The Board finds that the symptoms do not more nearly approximate the criteria for the next higher rating, 20 percent, such as daily fatigue, malaise, and anorexia without weight loss or hepatomegaly, requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

Considering the pertinent evidence in light of the governing legal authority, from August 2, 2006, the Board finds that the current rating of 10 percent encompasses the Veteran's symptomatology. And the Veteran does not have complications of hepatitis C that can be rated separately.

Rating Adjustment Disorder with Depressed Mood and Posttraumatic stress Disorder

The current 70 percent rating encompasses all the psychiatric symptoms associated both with adjustment disorder and posttraumatic stress disorder.  In other words there is a single rating for both disorders as the disorders are rated under one general rating formula and the Secretary of VA has considered and rejected the argument that posttraumatic stress disorder should be rated separately.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (when the current general rating formula was amended in 1996, citing 61 Fed. Reg. 52,695, 52,597 (Oct. 8. 1996)). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 
21 Vet. App. 505, 519 (2007). 

Adjustment disorder with depressed mood and posttraumatic stress disorder is rated under Diagnostic Code 9440 under the General Rating Formula for Mental Disorders.  The disability has been rated as 70 percent disabling, effective since date of claim in February 2009.  

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment from adjustment disorder with depressed mood and posttraumatic stress disorder is not restricted to the symptoms provided in Diagnostic Code 9440.  



Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A score from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative. 

The Veteran contends her disability was more severe than currently evaluated.  


After a review of the VA examination reports, clinical evaluations, and a private evaluation, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria and symptomatology not covered in the rating criteria, but is associated with the diagnosis of adjustment disorder with depressed mood and posttraumatic stress disorder associated with Hepatitis C under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders).  Secondly, while there has been some fluctuation in the symptoms of the disorder, a material change in the overall severity of the disorder has not been demonstrated.  In sum, throughout the initial appeal period, the disability picture has remained constant and the effect of the adjustment disorder with depressed mood and posttraumatic stress disorder.   

As for employment, the Veteran remains employed full time.  In March 2012, the Veteran described her employment as a medical clerk in the radiology department of a VA medical Center for the previous seven years.  In February 2010, in a private evaluation, the Veteran gave a history of working for VA for nearly 18 years, working up from part-time kitchen help to a full time medical clerk.  Although the Veteran has maintained her full time employment, she states that she has used all of her sick days for depression and mood swings.  

Regarding social relationships, the Veteran has stated that she had been married twice and has been divorce since the 1990s.  She stated that she has a friend whom she has known for many years.  She stated that she lived alone and cooked for herself and also went out to eat.   

The Veteran indicated that she had three adult children and several grandchildren, whom she calls and visits on occasion.  She stated that over the years she has become less involved with family and has been more isolated because of fatigue and detachment.  She stated that in the past two years she has missed a family reunion and funerals. She stated that she has given up interest in activities due to fatigue and lack of interest, though she did attend church.



Overall, the evidence establishes that the Veteran has occupational and social impairment due to such symptoms as near continuous depression affecting the ability to function appropriately and effectively, chronic sleep impairment, anxiety, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

The Veteran has not demonstrated total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name to warrant a 100 percent rating at any time during the initial appeal period.

As discussed above, the Veteran remains employed full time, which opposes rather than supports a finding of total occupational impairment.  Further, she maintains relationships with her three adult children and several grandchildren, though she is now more isolated and detached.  She has friends whom she has known for years.  Though she lives alone, she does go out and she attends church, which is not evidence of total social impairment.  

Reports of VA examinations and VA records show that the Veteran has been consistently and objectively found to have speech that was spontaneous, clear, coherent, and her thought processes and content were unremarkable.  

There is no evidence of persistent delusions or hallucinations and no evidence of grossly inappropriate behavior.  The Veteran is not in danger of hurting herself or others.  In March 2012, the VA examiner stated that the Veteran appeared hopeful and positively future oriented.  





There is no evidence that the Veteran is unable to perform activities of daily living that includes maintenance of minimal daily hygiene.  Instead, she was regularly described as clean, neatly groomed and well groomed, and appropriately dressed.

There is no report of disorientation or memory loss for names of close relatives, her own occupation, or her own name.  In March 2012, the VA examiner stated that the Veteran's memory was intact and she was able to provide recent and remote information.   In April 2010 on a VA PTSD examination, the Veteran described decreased concentration and memory and an incident when she forgot to shut off the stove.  

In April 2010 and in March 2012, the GAF scores were 53, indicative of moderate impairment in social and occupational functioning.  There is no evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The Veteran's symptoms attributable to adjustment disorder with depressed mood and posttraumatic stress disorder do not more nearly approximate or equate to total occupational and social impairment under the General Rating Formula at any time during the initial appeal period.  Accordingly, the evidence does not support a finding that the Veteran is 100 percent disabled by the adjustment disorder with depressed mood and posttraumatic stress disorder.

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.



The Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedules, the degrees of disability for her hepatitis C and adjustment disorder with depressed mood are contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is working full time and the record does not reasonably raise the claim for a total disabled rating for compensation based on individual unemployability. 
Therefore, a remand to consider a total disability rating is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

      (The Order follows on the next page.).


ORDER

As new and material evidence has not been presented, the claim of service connection for atopic dermatitis is not reopened and the appeal is denied.  

As new and material evidence has been submitted, the claim for service connection for residuals of right ankle injury is reopened.  

Service connection for residuals of right ankle injury is denied.

An initial rating of 40 percent from July 25, 2005 to August 2, 2006, for hepatitis C, is granted, and an initial rating higher than 10 percent for hepatitis C from August 2, 2006, and thereafter is denied.

An initial rating higher than 70 percent for adjustment disorder with depressed mood and posttraumatic stress disorder is denied.


REMAND

In May 2010, the Veteran filed a notice of disagreement with the rating decision in April 2010, assigning an initial 10 percent rating for a right shoulder disability. 

In a rating decision in August 2012, the RO severed service connection for the right shoulder disability, granted service connection for fibromyalgia (generalized arthralgia or musculoskeletal) and assigned an initial rating of 20 percent and an effective date of April 22, 2010, and granted an effective date of July 25, 2005, for service connection for hepatitis C.






The Veteran filed a notice of disagreement, which was acknowledged by the RO in correspondence dated in October 2012, but as the notice of disagreement is not in the record and as the RO has not had the opportunity to issue a statement of the case or supplemental statement of the case, addressing the claims, the claims are remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the claims are REMANDED for the following action:

After a review of the notice of disagreement filed to the rating decision in August 2012, furnish the Veteran a statement of the case as appropriate as it relates to the claims of severance of service connection of a right shoulder disability and the grant of service connection for fibromyalgia (generalized arthralgia or musculoskeletal) and the initial rating of 20 percent and an effective date of April 22, 2010.  In order to perfect an appeal of these claims, the Veteran must still timely file a substantive appeal.

After a review of the notice of disagreement filed to the rating decision in August 2012, furnish the Veteran a supplemental statement of the case as appropriate as it relates to the grant of an effective date of July 25, 2005, for service connection for hepatitis C.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


